Title: To Thomas Jefferson from Edmond Charles Genet, 14 November 1793
From: Genet, Edmond Charles
To: Jefferson, Thomas



A Newyork le 14 9bre 1793 L’an 2e De la republique fe.

Je Suis chargé, Monsieur, de vous communiquer les pieces cy jointes qui ont été trouvées dans le portefeuille d’un anglais. Vous y verrez que les moyens qu’employe le gouvernement de St. james pour anéantir la liberté de la france sont les mêmes que ceux qu’il employait, il y a quinze ans, pour etouffer la votre: vous y verrez calculés avec ce Sang froid qui n’appartient qu’a des hommes endurcis aux forfaits, tous les moyens de
 
corrompre, d’affamer, d’incendier, d’empoisonner, d’assassiner. De tels hommes peuvent-ils encore trouver des partisans Sur une terre où la liberté et toutes les vertus domestiques et Sociales Sont honorées!
La découverte de cette conspiration a provoqué deux grandes mesures dont le succès a été au delà de toute attente. Par la première, la convention a annullé tous les assignats à effigie royale qui avaient été accaparés avec l’or de l’angleterre, et qui Servaient à payer les troubles interieurs; par la Seconde, elle a prohibé l’exportation de tous les objets de nécessité tant de vetement que de nourriture, et elle a fait vendre à petits lots et en meme tems tous les immenses magazins qu’on avait accumulés pour exciter, par la rareté des objets necessaires, des Soulevemens parmi le peuple. Depuis ce tems, le peuple français est bien habillé, les rebelles de la vendee ne recevant plus de Solde Se Sont Soumis et nos armées ne restent plus dans un état d’inactivité.
Je dois vous informer avant de finir cette depêche que je viens d’etre instruit mais non officiellement, que la convention nationale, après avoir acceuilli avec la bienveillance la plus marquée une Deputation des capitaines americains qui lui avaient fait des reclamations relatives au decret qui prohibait l’exportation des marchandises françaises, les a exemptés des dispositions de ce decret. Vous voyez, Monsieur, que toutes les demarches de la france envers les etats-unis Sont autant de preuves de l’amitie qu’elle porte aux americains, et du desir qu’elle a de resserrer de plus en plus les liaisons qui unissent les deux peuples: j’aime à me promettre que le gouvernement americain S’empressera de Seconder l’execution de ce voeu en terminant le plus promptement possible le nouveau pacte commercial que je Suis charge de negocier avec lui.
